DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse the reply filed on 5/10/2022 is acknowledged.
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/2022.

Courtesy Interview
	The examiner invites Applicant’s Representative to Courtesy Interview to discuss the merits of the case and how to advance prosecution of the Instant Application.  

Note to Applicant’s Representative
	Regarding Claims 1 and 6-11 have been evaluated under MPEP 2111.05 – Functional and Nonfunctional Descriptive Material.  The examiner has determined the scope of the claim is directed towards a method with instructional limitations and further notes relevant inquiry with respect to the claim is whether a new and nonobvious functional relationship with the known method exists.  The examiner respectfully notes Claims 1 and 6-11 and 18 contain material that merely services as support for information or data, and thus that no functional relationship exists. 
 With respect to Claim 1, and similarly Claim 18:
A method of creating a cryptographically secure chain of inventory count data comprising: 
creating an alpha block transaction address by applying a first hash function of a seed value;
 creating a block start transaction address by applying a second hash function of the alpha block transaction address; 
creating an item add transaction address by applying a third hash function of the block start transaction address; 
creating a block end transaction address by applying a fourth hash function of the item add transaction address; and, 
creating an omega block transaction address by applying a fifth hash function of the block end address. (emphasis added)
With respect to Claim 6:
The method of claim 1 wherein the step of creating the alpha block transaction address further comprises: applying the first hash function to a parent block address, a prior block address, a block start transaction type and a count start parameter. (emphasis added)
With respect to Claim 7:
The method of claim 1 wherein the step of creating the block start transaction address further comprises: applying the second hash function to the alpha block transaction address, a block start transaction type and a store identifier. (emphasis added)
With respect to Claim 8:
The method of claim 1 wherein the step of creating the block start transaction address further comprises: applying the second hash function to the alpha block transaction address, a block start transaction type and an area identifier. (emphasis added)
With respect to Claim 9:
The method of claim 1 wherein the step of creating the item add transaction address further comprises: applying the third hash function to the alpha block transaction address, the block start transaction address, an item add transaction type, an item identifier and a count identifier. (emphasis added)
With respect to Claim 10:
The method of claim 1 wherein the step of creating the block end transaction address further comprises: applying the fourth hash function to the alpha block transaction address, the item add transaction address and a block end transaction type. (emphasis added)
With respect to Claim 11:
The method of claim 1 wherein the step of creating the omega block transaction address further comprises: applying the fifth hash function to the seed value, the block end transaction address and a chain join transaction type. (emphasis added)
The examiner respectfully notes the following material emphasized above is noted to be non-functional descriptive material as they do not impart any function with respect to the method.  They are used as support for information and data for the steps of creating an address by applying a hash function to [the support for information and data].  This method is being utilized merely as a support for the information and data. 
Thus the examiner notes these elements are noted to be non-functional descriptive material.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-11 and 18-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites inventory count data.
Claim 1, and similar Claim 18 recite:
A method of creating a cryptographically secure chain of inventory count data comprising: 
creating an alpha block transaction address by applying a first hash function of a seed value;
 creating a block start transaction address by applying a second hash function of the alpha block transaction address; 
creating an item add transaction address by applying a third hash function of the block start transaction address; 
creating a block end transaction address by applying a fourth hash function of the item add transaction address; and, 
creating an omega block transaction address by applying a fifth hash function of the block end address
The steps as recited in the claims focus on creating transaction addresses by use of a hash function on “data”. Thus, under its broadest reasonable interpretation, such limitations, cover performance of the limitation in the mind but for the recitation of generic computer components (i.e., server, network, client device, and program instructions).  More specifically, the examiner notes that the concepts above are steps the human mind can perform with the aid of pencil and paper i.e., a user manually creating transaction addresses based on a formula (i.e., hash) and data.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Further, such claims can additionally fall under Certain Methods Of Organizing Human Activity commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of i.e., (i.e., server, network, client device, and program instructions) to perform the aforementioned steps. These elements are recited at a high-level of such that it amounts no more than mere instructions to apply the exception using a generic computer component (i.e., generic computer infrastructure (e.g., client/server) for calculations). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements i.e., server, network, client device, and program instructions) to perform the aforementioned steps to perform the aforementioned steps are well-understood, routine, and conventional and amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The examiner further cites to MPEP 2106.05(d)(ii) for evidence of such concepts - receiving or transmitting data over a network, e.g., using the Internet to gather data, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory.
Regarding Claim 2-11 and 19-20; these claims recites limitations that further define the same abstract idea as noted in Claim(s) 1 and/or 18 respectfully.  Therefore they are considered patent ineligible for the reasons given above.  
The claim is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pigott et al. (US 10,474,938 B2) in view of Anton et al. (US 2016/0344737 A1).

Regarding Claim 1, and similarly Claim 18;
Pigott discloses a method of creating a cryptographically secure chain of inventory count data  (col. 4, lines 40-57 and col. 7, lines 65-col. 7, lines 21- solved and then verified by the majority of other users... col. 8, lines 30-40 – hash chaining... (i.e., as constructed cryptographically secure)  and Claim 7 – wherein said database is implemented as a blockchain structure) comprising: 
creating an alpha block... (col. 8, lines 26-32 – Genesis Block);
creating [hash chained blocks] (col. 8, lines 30-40).
Pigott fails to explicitly disclose: 
creating an alpha block transaction address by applying a first hash function of a seed value;
 creating a block start transaction address by applying a second hash function of the alpha block transaction address; 
creating an item add transaction address by applying a third hash function of the block start transaction address; 
creating a block end transaction address by applying a fourth hash function of the item add transaction address; and, 
creating an omega block transaction address by applying a fifth hash function of the block end address.
	However, in an analogous art, Anton teaches 
creating an ... transaction address by applying a first hash function of a seed value (Anton, [0084] - The genesis block is hashed according to a hash function (e.g., the SHA256 algorithm) denoted ‘f( ),’ using as an input the transaction record to yield the hash value);
 creating ... transaction address by applying a second hash function of [a penultimate hash value of a previous block] (Anton, [0084]);
creating ... transaction address by applying a third hash function of [a penultimate hash value of a previous block] (Anton, [0084]);
creating ... transaction address by applying a fourth hash function [a penultimate hash value of a previous block (Anton, [0084]); and, 
creating ... transaction address by applying a fifth hash [a penultimate hash value of a previous block] (Anton, [0084]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Anton to the cryptographically secure chain of inventory count data of Pigott to include creating an ... transaction address by applying a first hash function of a seed value;  creating ... transaction address by applying a second hash function of [a penultimate hash value of a previous block]; creating ... transaction address by applying a third hash function of [a penultimate hash value of a previous block]; creating ... transaction address by applying a fourth hash function [a penultimate hash value of a previous block; and, creating ... transaction address by applying a fifth hash [a penultimate hash value of a previous block].
One would have been motivated to combine the teachings of Anton to Pigott to do so as it provides / allows uniqueness and auditing of a data resource through an immutable record of transactions in a hash history (Anton, [0003]).
Further, the examiner notes that it would have been obvious to one of ordinary skill in the art as a matter of design choice, to design a blockchain address to be based on specific data inputs to produce specific data outputs (i.e., use/labeling an alpha block, and use of a seed value;  use/labeling of a block start transaction address and use of the alpha block transaction address;  use/labeling of an item add transaction address and use of the block start transaction address;  use/labeling of a block end transaction address and use  of the item add transaction address; and, use/labeling of an omega block transaction address and use of function of the block end address).  Such a design choice would be obvious to those of ordinary skill in the art.   The examiner notes this in an obviousness rejection in light of the claims being constructed to be as non-functional descriptive material.  

Regarding Claim 2;
Pigott and Anton disclose the method to Claim 1.
	Piggot further discloses wherein the Genesis block contains information that is time dependent (col. 8, lines 26-24).
Anton further teaches creating an alpha block transaction address by applying a first hash function of a seed value, wherein the seed value is [information] dependent (Anton, [0084] - the SHA256 algorithm).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to include Genesis Block that contains time dependent information as taught by Pigott the concepts of a seed value that is information dependent and hashed as taught by Anton; thereby predicting a result in which the Genesis Block of Pigott can be hashed by a seed value that is [information dependent], i.e., as taught by Anton the specific information of time dependency as taught in Pigott. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 3, and similarly Claim 19;
Pigott and Anton disclose the method to Claim 1.
Anton further teaches wherein the first hash function, second hash function, third hash function, fourth hash function and fifth hash function are a singular hash function (Anton, [0084] - the SHA256 algorithm).

Regarding Claim 4, and similarly Claim 20;
Pigott and Anton disclose the method to Claim 1.
Anton further teaches wherein the singular hash function is one of the group of SHA256, MD5, RIPEMD256, WHIRLPOOL, TIGER(192), and GOST(256) (Anton, [0084] - the SHA256 algorithm).

Regarding Claim 6;
Pigott and Anton disclose the method to Claim 1.
Anton further teaches wherein the step of creating the alpha block transaction address further comprises: applying the first hash function to [information] (Anton, [0004]).
Further, the examiner notes that it would have been obvious to one of ordinary skill in the art as a matter of design choice, to design a blockchain address to be based on specific data inputs to produce specific data outputs (i.e., the use of data comprising a parent block address, a prior block address, a block start transaction type and a count start parameter).  Such a design choice would be obvious to those of ordinary skill in the art.   The examiner notes this in an obviousness rejection in light of the claims being constructed to be as non-functional descriptive material.  

Regarding Claim 7;
Pigott and Anton disclose the method to Claim 1.
Anton further wherein the step of creating the ... transaction address further comprises: applying the second hash function [information] (Anton, [0084]).
Further, the examiner notes that it would have been obvious to one of ordinary skill in the art as a matter of design choice, to design a blockchain address to be based on specific data inputs to produce specific data outputs (i.e., use/labeling of an block start transaction address and the use of data comprising the alpha block transaction address, a block start transaction type and a store identifier).  Such a design choice would be obvious to those of ordinary skill in the art.   The examiner notes this in an obviousness rejection in light of the claims being constructed to be as non-functional descriptive material.  


Regarding Claim 8;
Pigott and Anton disclose the method to Claim 1.
Anton further wherein the step of creating the ... transaction address further comprises: applying the second hash function [information] (Anton, [0084]).
Further, the examiner notes that it would have been obvious to one of ordinary skill in the art as a matter of design choice, to design a blockchain address to be based on specific data inputs to produce specific data outputs (i.e., use/labeling of a block start transaction address and the use of data comprising the alpha block transaction address, a block start transaction type and an area identifier).  Such a design choice would be obvious to those of ordinary skill in the art.   The examiner notes this in an obviousness rejection in light of the claims being constructed to be as non-functional descriptive material.  

Regarding Claim 9;
Pigott and Anton disclose the method to Claim 1.
Anton further wherein the step of creating the ... transaction address further comprises: applying the third hash function [information] (Anton, [0084]).
Further, the examiner notes that it would have been obvious to one of ordinary skill in the art as a matter of design choice, to design a blockchain address to be based on specific data inputs to produce specific data outputs (i.e., use/labeling of an item add transaction address and the use of data comprising the alpha block transaction address, the block start transaction address, an item add transaction type, an item identifier and a count identifier).  Such a design choice would be obvious to those of ordinary skill in the art.   The examiner notes this in an obviousness rejection in light of the claims being constructed to be as non-functional descriptive material.  

Regarding Claim 10;
Pigott and Anton disclose the method to Claim 1.
Anton further wherein the step of creating the ... transaction address further comprises: applying the fourth hash function [information] (Anton, [0084]).
Further, the examiner notes that it would have been obvious to one of ordinary skill in the art as a matter of design choice, to design a blockchain address to be based on specific data inputs to produce specific data outputs (i.e., use/labeling of an block end transaction address and the use of data comprising the alpha block transaction address, the item add transaction address and a block end transaction type).  Such a design choice would be obvious to those of ordinary skill in the art.   The examiner notes this in an obviousness rejection in light of the claims being constructed to be as non-functional descriptive material.  

Regarding Claim 11;
Pigott and Anton disclose the method to Claim 1.
Anton further wherein the step of creating the ... transaction address further comprises: applying the fifth hash function [information] (Anton, [0084]).
Further, the examiner notes that it would have been obvious to one of ordinary skill in the art as a matter of design choice, to design a blockchain address to be based on specific data inputs to produce specific data outputs (i.e., use/labeling of an omega end transaction address and the use of data comprising the seed value, the block end transaction address and a chain join transaction type).  Such a design choice would be obvious to those of ordinary skill in the art.   The examiner notes this in an obviousness rejection in light of the claims being constructed to be as non-functional descriptive material.  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pigott et al. (US 10,474,938 B2) in view of Anton et al. (US 2016/0344737 A1) and further in view of Yagnik (US 9.054,876 B1).

Regarding Claim 5
Pigott and Anton disclose the method to Claim 1.
	Anton further teaches the first hash function, second hash function, third hash function, fourth hash function and fifth hash function (Anton, [0084).
Pigott and Anton fail to explicitly disclose wherein the first hash function, second hash function, third hash function, fourth hash function and fifth hash function are a rotating set of hash functions.
However, in an analogous art, Yagnik teaches a rotating set of hash functions (Yagnick, col. 5, lines 64-66). 
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen to the first hash function, second hash function, third hash function, fourth hash function and fifth hash function of Pigott and Anton to include a rotating set of hash functions
One would have been motivated to combine the teachings of Yagnik to Pigott and Anton to do so as it provides / allows improving data [to be processed] quicker, with fewer resources, and more efficiently (Yagnik, col. 3, lines 25-35).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627